Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-6, 10-15, 22-25 and 27, are pending and examined.
Copending Applications
Applicants must bring to the attention of the Examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications, which are "material to patentability" of the application in question. MPEP 2001.06(b). See Dayco Products Inc. v. Total Containment Inc., 66 USPQ2d 1801 (CA FC 2003).
Claim Objections
At claim 3, it is suggested that “selected among " be deleted, for proper Markush language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1, 4-13, 20-23 and 25 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 4 are indefinite because the phrase "(e.g., several)” and “(several)” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Dependent claims are included in the rejection because they do not obviate the rejection.
Claim 2 is indefinite in the recitation of "selected among polypeptides comprising or consisting of" because other polypeptides encompassed by the group are unknown. In Markush groups, it is improper to use the term “comprising” instead of “consisting of.” Ex parte Dotter, 12 USPQ 382 (Bd. App. 1931).  
Claim 12 is confusing in the recitation of “and/or” in lines 3 and 4. If Applicant intends to claim:
---An animal feed additive comprising
at least one polypeptide of claim 1; and further comprising
at least one fat-soluble vitamin,
at least one water-soluble vitamin, and/or
at least one trace mineral---, the claim should be amended to recite as such, if not, clarification is required to more dearly define the metes and bounds of the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-6, 10-15 and 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The US Supreme Court in Mayo Collaborative Svcs. V. Prometheus Laboratories, Inc.,No. 10-1150 (2012) had confirmed that laws of nature are unpatentable. The US Supreme court in Biliski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) confirmed that abstract ideas are not patentable . “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 185 (1981). The US Supreme court in Association for Molecular Pathology v. Myriad Genetics, Inc., -- U.S. – 133 S. Ct. 2107, 106 USPQ2d 1972 (June 13, 2013) confirmed that natural products are not patentable. 

In the instant specification (page 19, lines 23-34), states that polypeptides having lysozyme activity can be obtained from various natural sources including plants and microorganisms of any genus. The specification and sequence listings show that the isolated sequences of SEQ ID NO: 3-4 is isolated from Acremonium alcalophilum. The Supreme Court held that claims directed to naturally-occurring sequences, whether isolated or not, are not patent-eligible. Association for Molecular Pathology v. Myriad Genetics, Inc., - U.S. -(June 13, 2013). Based on the specification, there is no indication that said isolated polypeptides have any characteristics (structural, functional, or otherwise) that are different from its naturally occurring counterpart polypeptides. Association for Molecular Pathology v. Myriad Genetics, inc., 569 U.S. ________, 133 at least 80% sequence identity to SEQ ID NO: 3-4 of hybridizing sequences and fragments thereof also encompass the natural sequences. Therefore, the above sequences are not patent eligible per Myriad.
The composition of claims 5-6 and the animal feed composition comprising the polypeptide of claims 10-13 each read on a plant naturally comprising said polypeptide. The polynucleotide and the DNA construct of claims 23-24 and recombinant host of claim 25 cell read on native vectors and host cells naturally comprising a nucleic acid encoding the polypeptide of claim 1, and are not markedly different from naturally occurring counterpart to the claimed composition. A plant as an animal feed composition naturally comprises amylases enzymes listed in claims 11 and 13, therefore are patent ineligible. 
Please note that this is the case regardless of whether particular words (such as "isolated" or "recombinant") are recited in the claims. See Diamond v. Chakrabarty, 447 U.S. 303 (1980) Association for Molecular Pathology v. Myriad Genetics., 569 U.S._, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013) and chttp://www.uspto.gov/patents/law/exam/examguide.jsp.

Therefore, the claims do not constitute a patentable process. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-13, 20-23 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are broadly drawn to isolated polypeptide sequences having at least 80% to SEQ ID NO: 4 or 8 and having lysozyme activity or encoded by nucleic acid sequences that hybridize under “medium-high" stringency conditions with the coding sequence of SEQ ID NO: 3 or 7, fragments of said polypeptides. The variants of the polypeptides of SEQ ID NO: 4 or 8 comprising a substitution, deletion and/insertion at several positions of claim 1 (d), read essentially on polypeptides of any structure. Fragments of polypeptides of (a) to (d) of claim 1 encompass on any polypeptide sequences that are structurally unrelated to SEQ ID NO: 4 or 8. Therefore, the claims are drawn to a large genus of polypeptide sequences and their encoded polynucleotides which are not adequately described in the specification.
The specification describes the polypeptide sequences of SEQ ID NO: 4 and 8 and mature polypeptides thereof having the sequence from amino acid residues 20-227  
The purpose of the written description is to ensure that the inventor had possession at the time the invention was made, of the specific subject claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.

“The test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations. Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966”. While the written description requirement does not demand either examples or an actual reduction, actual “possession” or reduction to practice outside of the specification is not enough. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010). Rather, it is the specification itself that must demonstrate possession. Id.
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that: "A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials". As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative 

The specification fails to sufficiently describe the structural feature common to the genus of polynucleotides/polypeptide sequences having at least 80% identity to SEQ ID NO: 3-4 and 7-8 and the function(s) connected to the common structure feature. Neither the instant specification nor the prior art provides structural features common to all the members of the genus of polypeptides recited in the claims, and there is no information as to a correlation between structure and function. Furthermore, SEQ ID NO: 4 or 8 are not representative of the structure of all the members of the claimed genus, because the art teaches several examples of how even small structural variability can lead to functional changes. For example, Guo et al (Protein tolerance to random amino acid change, Proc. Natl. Acad. Sci. USA 101:9205-9210, 2004; Applicant’s IDS) shows that proteins are fairly tolerant to mutations resulting in single amino acid changes, but not to number of substitutions additively that leads to inactivity (page 9209, right column, 2nd paragraph). Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001; Applicant’s IDS) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function. Furthermore, the prior art 
Therefore, given the unpredictability inherent in protein modifications as discussed above, and given that no additional information correlating structure with lysozyme activity has been provided, one cannot reasonably conclude that SEQ ID NO: 4 and  8 are representative of the structure of all the lysozymes required. 
Therefore, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that Applicant was in possession of the invention as broadly claimed at the time of filing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 1, 4-6, 20-23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of each of Wu et al (US 7, 635470 B2; Applicant’s IDS) in view of Kimmenade et al (Accession No. AXQ2576; deposited 10/2009).
Wu et al teach methods of producing and isolating mature polypeptides having lysozyme activity by cultivating a strain of the genus Aspergillus in the wild form capable of producing the polypeptide, and recovering the polypeptide (column 18) and isolated polypeptides having lysozyme activity and DNA encoding said isolated polypeptide; a detergent composition and an animal feed comprising said polypeptide (see at least the claims). The composition may comprise other enzymes such as phytase, galactanase, protease and xylanase (column 18). Wu et al also teach that polypeptides having lysozyme are from Acremonium and methods of testing polypeptides lysozyme (columns 8 and 9). At columns 16-17, Wu et al teach recombinant construct comprising said DNA linked to regulatory sequences; a transformation method and recombinant host cells comprising said DNA construct. Wu et al teach that the recombinant host cells include plant (column 16, line 55).
While Wu et al teach a method of producing polypeptides having lysozyme activity from Acremonium species and methods of producing recombinant host cells including plant cells, Wu et al do not explicitly teach the isolated polypeptide sequences of claim 1.
Van Kimmenade et al teach an isolated polypeptide having lysozyme activity and a DNA encoding it, which is indistinguishable from the variant and fragment of the polypeptide of SEQ ID NO: 4 of claim 1. In addition, a nucleic acid encoding the prior art Van Kimmenade et al teach claim 1.	Therefore, it would have been obvious to one of skill in the art to use the method of producing recombinant host cells or animal feed composition comprising said polypeptides having lysozyme activity, and modify that method by incorporating any other known polypeptide having lysozyme activity such as the polypeptides taught by Van Kimmenade et al, to produce recombinant host cells including plant cells or animal feed composition comprising polypeptides having lysozyme, as taught by Wu et al, with a reasonable expectation of success. One would have been motivated to produce polypeptides having lysozyme activity because Wu et al teach that lysozyme is a O-glycosyl hydrolase produced as a defensive mechanism against bacterial pathogens. Therefore, the claimed invention as whole was a prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


s 1-6, 10-15, 22-25 and 27 are rejected on the ground of nonstatutory double patenting over claims 1-14 of U.S. Patent No. 9,663,775 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: isolated polypeptide sequences of SEQ ID NO: 4 (instant application) and SEQ ID NO: 8 (disclosed in the patent) are identical and mature polypeptides thereof having lysozyme activity, polynucleotides encoding them, animal feed, detergent composition comprising said polypeptide, and a method of making and using said polypeptides. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
The claims of the instant application are drawn to isolated polypeptide sequences having at least 80% to SEQ ID NO:  4 or 8  and having lysozyme activity, nucleic acid sequences encoding them or  that hybridize under “medium-high" stringency conditions with the coding sequence of SEQ ID NO: 3 or 7; fragments  and variants of said polypeptides; animal feed, detergents recombinant host cells comprising said polypeptides, and method of producing said polypeptides in said host cells. The claims of the issued patent, drawn to a method of producing/isolating a polypeptide having lysozyme activity by cultivating a recombinant host cell expressing SEQ ID NO: 2, 4, or 6. However, SEQ ID NO: 4 of the instant claims is identical to SEQ ID NO: 8 fully 

Claims 1-6, 10-15, 22-25 and 27 are rejected on the ground of nonstatutory double patenting over claims 1-20  of U.S. Patent No. 1,003, 9300 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: isolated polypeptide sequences of SEQ ID NO: 4 (instant claims) and SEQ ID NO: 8 (disclosed in the patent) are identical and mature polypeptides thereof having lysozyme activity, polynucleotides encoding them, animal feed, detergent composition comprising said polypeptide. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
The claims of the instant application are drawn to isolated polypeptide sequences having at least 80% to SEQ ID NO:  4 or 8  and having lysozyme activity, nucleic acid sequences encoding them or  that hybridize under “medium-high" stringency conditions with the coding sequence of SEQ ID NO: 3 or 7; fragments  and variants of said polypeptides; animal feed, detergents recombinant host cells comprising said polypeptides, and method of producing said polypeptides in said host cells. The claims of the issued patent are drawn to the isolated polypeptide having lysozyme activity 

Claims 1-6, 10-15, 22-25 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16  of U.S. Patent No. 9, 701,952 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant claims and the issued patents recite the isolated polypeptide sequence of SEQ ID NO: 4 (instant claims)  and SEQ ID NO: 8 or 1 to 208 of SEQ ID NO: 8 (patent) and mature polypeptides thereof having lysozyme activity, polynucleotides encoding them, animal feed, detergent composition comprising said polypeptide, and a method of making said polypeptides in a recombinant host cell. SEQ ID NO: 4 of the instant claims is identical to SEQ ID NO: 8 of the issued patent. 
The claims of the instant application are drawn to isolated polypeptide sequences having at least 80% to SEQ ID NO: 4 (or amino acids 20 to 227 of SEQ ID NO: 4) or  SEQ ID NO:8 (1 to 208 of SEQ ID NO:8) and having lysozyme activity, nucleic acid sequences encoding them or  that hybridize under “medium-high" stringency conditions with the coding sequence of SEQ ID NO: 3 or 7; fragments  and variants of said polypeptides; animal feed and detergents comprising said polypeptides, recombinant host cells and method of producing said or polynucleotides polypeptides in said host . 

Claims 1-6, 10-15, 22-25 and 27 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15  of U.S. Patent No. 10,119, 130 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant claims and the issued patents recite the isolated polypeptide sequence of SEQ ID NO: 4 or 8 or 1 to 208 of SEQ ID NO: 8  and mature polypeptides thereof having lysozyme activity, polynucleotides encoding them, animal feed, detergent composition comprising said polypeptide, 
The claims of the instant application are drawn to isolated polypeptide sequences having at least 80% to SEQ ID NO: 4 (or amino acids 20 to 227 of SEQ ID NO: 4) or  SEQ ID NO:8 (1 to 208 of SEQ ID NO:8) and having lysozyme activity, nucleic acid sequences encoding them or  that hybridize under “medium-high" stringency conditions . 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Van Kimmenade et al (Accession No. AXQ2576; deposited 10/2009).
 et al teach an isolated polypeptide having lysozyme activity and a DNA encoding it, which is indistinguishable from the variant and fragment of the polypeptide of SEQ ID NO: 4 of claim 1. In addition, a nucleic acid encoding the prior art polypeptide would hybridize under any “medium-high” stringency conditions. See alignment of sequences shown below. Therefore, Van Kimmenade et al teach claim 1.

Instant SEQ ID NO:4
RESULT 27
AXQ25766
ID   AXQ25766 standard; DNA; 743 BP.
DT   15-OCT-2009  (first entry)
DE   Trichoderma NSP38 lysozyme A gene, SEQ ID NO:3.
KW   NSP38; antibacterial; antimicrobial-gen.; bacterial infection;
KW   cell disintegration; cell growth; ds; food; gene; infection; lysozyme A;
KW   preservation; protein purification.
CC PN   WO2009102755-A1.
CC PI   Van Kimmenade A,  Van Solingen P,  Yao J;
CC PT   New recombinant polypeptide (NSP38) derived from Trichoderma reesei, 
CC PT   useful for inhibiting bacterial growth and for recovering microbially-
CC PT   produced protein.
CC PS   Example 1; SEQ ID NO 3; 44pp; English.
Length:                 743    
Score:                  740.00         Matches:       142    
Percent Similarity:     70.3%          Conservative:  31     
Best Local Similarity:  57.7%          Mismatches:    53     
Query Match:            59.4%          Indels:        21     
DB:                     36             Gaps:          2      

US-16-998-066-4 (1-227) x AXQ25766 (1-743)

Qy          1 MetLysLeuLeu---ProSerLeuIleGlyLeuAlaSerLeuAlaSerLeuAlaValAla 19
              ||||||   |||   |||      :::   ||||||:::|||||||||:::|||   |||
Db          1 ATGAAGTTTCTGACTCCCCTTGCCGTCCAATTGGCAGCCCTTGCCTCTATGGCCAGCGCA 60

Qy         20 ArgIleProGlyPheAspIleSerGlyTrpGlnProThrThrAspPheAlaArgAlaTyr 39
                 :::||||||||||||||||||   :::|||   |||   |||||||||:::||||||
Db         61 ACCGTGCCAGGATTCGACATTTCCCACTACCAAGCCACCGTTGACTTTGCCAAAGCCTAT 120

Qy         40 AlaAsnGlyAspArgPheValTyrIleLysAla--------------------------- 50
              |||:::|||   |||||||||   ||||||                              
Db        121 GCCGATGGTGCACGCTTTGTGATCATCAAGGT-TCATACCGTCTTCCCAACTCTCATTTC 179

Qy         51 ------------------------------ThrGluGlyThrThrPheLysSerSerAla 60
                                            |||||||||||||||:::         :::
Db        180 AAGATGAGGTGCTAAACTGCTGCTTAGGCTACTGAGGGCACCACCTACACTGACCCCAGC 239

Qy         61 PheSerArgGlnTyrThrGlyAlaThrGlnAsnGlyPheIleArgGlyAlaTyrHisPhe 80
              ||||||      ||||||   ||||||      |||||||||||||||   |||||||||
Db        240 TTCAGCGATCACTATACCAAGGCGACCAATGCCGGCTTCATCCGGGGTGGTTACCACTTT 299

Qy         81 AlaGlnProAlaAlaSerSerGlyAlaAlaGlnAlaArgTyrPheAlaSerAsnGlyGly 100
              ||||||||||||:::|||||||||||||||||||||   ||||||      :::||||||
Db        300 GCCCAGCCCGCCTCCTCTTCCGGTGCTGCCCAAGCCAACTACTTTCTCAAACACGGAGGC 359

Qy        101 GlyTrpSerLysAspGlyIleThrLeuProGlyAlaLeuAspIleGluTyrAsnProAsn 120
              |||||||||   |||||||||||||||||||||   ||||||:::||||||   |||:::


Qy        121 GlyAlaThrCysTyrGlyLeuSerGlnSerAlaMetValAsnTrpIleGluAspPheVal 140
              |||   :::|||||||||||||||   ||||||||||||:::||||||   |||||||||
Db        420 GGCGACAGCTGCTATGGCTTGAGCGCGAGTGCCATGGTCAGCTGGATCAACGACTTTGTC 479

Qy        141 ThrThrTyrHisGlyIleThrSerArgTrpProValIleTyrThrThrThrAspTrpTrp 160
                 |||||||||      |||:::::::::|||:::|||||||||:::|||   ||||||
Db        480 AACACTTACCACGCTGCTACGACCCAGTATCCTCTCATTTACACCTCCACAAGCTGGTGG 539

Qy        161 ThrGlnCysThrGlyAsnSerAsnArgPheAlaAsnArgCysProLeuTrpIleAlaArg 180
                    ||||||||||||:::      |||   ::::::   ||||||   |||||||||
Db        540 CAACTCTGTACTGGGAACAATGGCTCGTTTGGTAGCAAATCGCCTCTTGTTATCGCGCGG 599

Qy        181 TyrAlaSerSerValGlyThrLeuProAsnGlyTrpGlyPheTyrThrPheTrpGlnTyr 200
              ||||||||||||||||||   |||||||||||||||      ||||||   ||||||   
Db        600 TATGCTAGCTCTGTTGGGGCGCTGCCCAATGGCTGGAGCGTTTATACAATCTGGCAGAAC 659

Qy        201 AsnAspLysTyrProGlnGlyGlyAspSerAsnTrpPheAsnGlyAspAlaSerArgLeu 220
              :::|||      |||   |||||||||::::::   |||||||||:::   ::::::|||
Db        660 AGTGATGCCTCTCCCTGGGGTGGCGATAATGATATCTTCAACGGAAATCTCGCACAACTG 719

Qy        221 ArgAlaLeuAlaAsnGly 226
              :::   :::|||   |||
Db        720 CAGAAGATTGCCCGCGGA 737

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 4-6, 20-23 and 25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wu et al (WO2005080559-A1; Applicant’s IDS).
Wu et al teach isolated polypeptides having lysozyme activity and a DNA encoding said polypeptide, and methods of producing and isolating mature polypeptides having lysozyme activity by cultivating a strain of the genus Aspergillus in the wild form capable of producing the polypeptide, and recovering the polypeptide having lysozyme activity; a detergent composition and an animal feed comprising said polypeptide (see at least the claims). The composition also comprises other enzymes such as phytase, galactanase, protease and xylanase. Wu et al also teach a recombinant construct comprising said DNA linked to regulatory sequences; a transformation method and recombinant host cells comprising said DNA construct. Wu et al teach that the recombinant host cells include plant (see the whole document). The isolated polypeptide having lysozyme activity and a 
Instant SEQ ID NO: 8
RESULT 22
AEC09654
ID   AEC09654 standard; cDNA; 945 BP.
DT   03-NOV-2005  (first entry)
KW   Lysozyme; GH25; ss; gene; tooth disease; antibacterial; biofilm;
KW   detergent; animal feed.
CC PN   WO2005080559-A1.
CC PA   (NOVO ) NOVOZYMES AS.
CC PI   Wu W,  Schnorr KM;
Alignment Scores:
Length:                 945    
Score:                  744.50         Matches:       140    
Percent Similarity:     69.2%          Conservative:  26     
Best Local Similarity:  58.3%          Mismatches:    65     
Query Match:            54.9%          Indels:        9      
DB:                     16             Gaps:          1      

US-16-998-066-8 (1-248) x AEC09654 (1-945)

Qy          8 LeuSerThrAlaSerLeuValAlaAlaLeuProAlaAlaValAspSerAsnHisThrPro 27
              |||||||||   :::|||:::|||         |||         ::::::   ||||||
Db         90 CTCTCTACCACAGCTCTGCTTGCTATTGCGGTGGCAGTGGCCTCTGCTTCTCCCACTCCC 149

Qy         28 AlaAlaProGluLeuValAlaArgSerProIleArgArgArgIleProGlyPheAspIle 47
                                               |||            |||   |||:::
Db        150 GAGAAG---------------------------CGTGCCAACCCCAAGGGCATTGACGTC 182

Qy         48 SerGlyTrpGlnProThrThrAspPheAlaArgAlaTyrAlaAsnGlyAspArgPheVal 67
              |||   :::||||||      :::::::::         |||||||||      |||   
Db        183 TCGGCTTACCAACCCAACATCAACTGGAGCACCGTCAAAGCCAACGGGATCTCGTTCGCA 242

Qy         68 TyrIleLysAlaThrGluGlyThrThrPheLysSerSerAlaPheSerArgGlnTyrThr 87
              |||||||||||||||||||||||||||:::   :::      ||||||   |||||||||
Db        243 TATATCAAGGCAACCGAGGGTACCACGTATACCAACCCAGACTTCTCGAGCCAGTATACA 302

Qy         88 GlyAlaThrGlnAsnGlyPheIleArgGlyAlaTyrHisPheAlaGlnProAlaAlaSer 107
              |||||||||      |||   |||||||||   ||||||||||||   |||   :::|||
Db        303 GGCGCGACTAATGCTGGACTCATTCGGGGCGGCTACCACTTCGCCCATCCCGACTCCTCT 362

Qy        108 SerGlyAlaAlaGlnAlaArgTyrPheAlaSerAsnGlyGlyGlyTrpSerLysAspGly 127
              |||||||||   ||||||:::||||||   ::::::||||||||||||:::   ||||||
Db        363 TCAGGCGCGACTCAAGCCAAGTACTTCCTGGCCCACGGAGGTGGATGGACAAGCGACGGA 422

Qy        128 IleThrLeuProGlyAlaLeuAspIleGluTyrAsnProAsnGlyAlaThrCysTyrGly 147
              |||||||||||||||||||||||||||||||||||||||:::||||||   |||||||||
Db        423 ATCACACTTCCAGGCGCTCTCGACATCGAGTATAACCCTAGCGGGGCGGAGTGTTATGGC 482

Qy        148 LeuSerGlnSerAlaMetValAsnTrpIleGluAspPheValThrThrTyrHisGlyIle 167
              ||||||   ||||||||||||:::||||||:::||||||      |||||||||      
Db        483 TTAAGCGCGTCGGCGATGGTTTCGTGGATCAAAGACTTCTCCAATACCTACCACTCGTCG 542


              |||      :::|||||||||||||||||||||||||||||||||   ||||||||||||
Db        543 ACCGGAGTTTACCCTGTTATTTACACCACCACGGACTGGTGGACGACATGCACGGGCAAC 602

Qy        188 SerAsnArgPheAlaAsnArgCysProLeuTrpIleAlaArgTyrAlaSerSerValGly 207
              |||      ||||||:::      ||||||||||||||||||||||||||||||:::|||
Db        603 AGTGCCGCGTTTGCTTCGACGAACCCTCTATGGATTGCCCGCTATGCATCAAGCATCGGC 662

Qy        208 ThrLeuProAsnGlyTrpGlyPheTyrThrPheTrpGlnTyrAsnAspLysTyrProGln 227
              |||||||||   ||||||   :::   |||||||||||||||   |||      |||   
Db        663 ACCCTGCCCGCAGGTTGGAGTTATACAACGTTCTGGCAATATGCTGACTCGGGCCCGAAC 722

Qy        228 GlyGlyAspSerAsnTrpPheAsnGlyAspAlaSerArgLeuArgAlaLeuAlaAsnGly 247
                 ||||||   :::   |||||||||      :::   |||:::   ||||||   |||
Db        723 CCTGGTGACCAGGATGAGTTCAATGGCTCGATGGCAGGACTGAAGCAGCTTGCGCTCGGG 782

Remarks
No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797.  The examiner can normally be reached on Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662